PER CURIAM.
In this Anders1 appeal, a review of the record shows no apparent reversible error. See State v. Causey, 503 So.2d 321 (Fla. 1987). Joseph W. Goodwin entered a no contest plea, and the sentence conforms to the plea bargain or is otherwise legal. Although Goodwin alleges in his pro se brief that he did not understand the sentence that would be imposed, he did not file a motion to withdraw his plea in the trial court. As a result, the issue is not preserved for appellate review and must be raised in a timely motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Accordingly, we affirm Goodwin’s conviction and sentence without prejudice to file a timely rule 3.850 motion.
AFFIRMED.
PETERSON, ORFINGER and MONACO, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).